DETAILED ACTION
	This office action is in response to the communication filed on July 31, 2020. Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/20 is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting over
claims 1-20 of U.S. Patent No. 10,762,041 since the claims, if allowed, would improperly
extend the “right to exclude” already granted in the patent.

The subject matter claimed in the instant application is fully disclosed in the
patent and is covered by the patent since the patent and the application are claiming
common subject matter, as follows:

US Application 16/944,336
US Patent 10,762,041
1. A method comprising:

monitoring a data source to determine whether monitored data matches an attribute, identified from an evaluation of the data structure, indicative of the first event occurring; and









transitioning a data structure to a write once read many (WORM) state to create an event-retained data structure comprising a data field within which a retention end date of a retention period for which the data structure is to be retained in the WORM state is to be subsequently stored upon occurrence of a first event, wherein no retention end date is stored within the data field until the first event occurs;

triggering the retention of the event-retained data structure for the retention period based upon the monitored data matching the attribute at a point in time based upon the event occurring, wherein the event-retained data structure is retained in the WORM state until the retention end date calculated based upon the point in time as a starting date and the retention period, wherein the occurrence of the first event triggers an override of the data field to comprise the retention end date.

1. A method comprising:

evaluating a data structure to identify a first attribute indicative of a first event that will trigger a start of the data structure being retained in a write once read many (WORM) state for a retention period and a second attribute indicative of a second event that will trigger modification of the retention period before a retention end date, wherein a data source is monitored through an automated monitoring process to determine whether monitored data matches the first attribute indicating that the first event occurred;

transitioning the data structure to the WORM state to create an event-retained data structure comprising a data field within which the retention end date is to be subsequently stored upon the first event occurring, wherein no retention end date is stored within the data field until the first event occurs;




triggering the retention of the event-retained data structure for the retention period based upon the monitored data matching the first attribute at a point in time based upon the first event occurring, wherein the event-retained data structure is to be retained in the WORM state that cannot be deleted until the retention end date calculated based upon the point in time as the starting date and the retention period, wherein the occurrence of the first event triggers an override of the data field to comprise the retention end date; and

modifying the retention period to extend the retention period to a later point in time for the event-retained data structure based upon the second event occurring before the retention end date, wherein data sources are monitored through the automated monitoring process to determine whether monitored data matches the second attribute indicating that the second event occurred.
2. The method of claim 1, comprising: restricting modification of the data field to the retention end date for a threshold time span after transitioning the data structure to the event-retained data structure.
2. The method of claim 1, comprising: restricting modification of the data field to the retention end date for a threshold time span after transitioning the data structure to the event-retained data structure.

3. The method of claim 1, comprising: defining the retention end date as a default retention end date based upon the retention period being outside an acceptable time range.
3. The method of claim 1, comprising: defining the retention end date as a default retention end date based upon the retention period not falling within an acceptable time range.

4. The method of claim 1, comprising: replacing a value within the data field of the event-retained data structure with the retention end date based upon the event occurring.
4. The method of claim 1, comprising: replacing a value within the data field of the event-retained data structure with the retention end date.

5. The method of claim 1, wherein the event-retained data structure is protected from being deleted while no retention end date is stored within the data field.
5. The method of claim 1, wherein the event-retained data structure is protected from being deleted while no retention end date is stored within the data field.
6. The method of claim 1, comprising: extending the retention end date to a future date based upon a determination that the retention end date is earlier than a trusted clock date.
6. The method of claim 1, comprising: extending the retention end date to a future date based upon a determination that the retention end date is earlier than a trusted clock date.
7. The method of claim 3, comprising: determining the acceptable time range for the retention end date based upon a number of bits of the data field.
7. The method of claim 3, comprising: determining the acceptable time range for the retention end date based upon a number of bits of the data field.

8. A computing device, comprising:

a memory comprising instructions for performing a method; and


a processor coupled to the memory, the processor configured to execute the instructions to cause the processor to:

monitor a data source to determine whether monitored data matches an attribute, identified from an evaluation of the data structure, indicative of the first event occurring; and









transition a data structure to a write once read many (WORM) state to create an event-retained data structure comprising a data field within which a retention end date of a retention period for which the data structure is to be retained in the WORM state is to be subsequently stored upon occurrence of a first event, wherein no retention end date is stored within the data field until the first event occurs;

trigger the retention of the event-retained data structure for the retention period based upon the monitored data matching the attribute at a point in time based upon the event occurring, wherein the event-retained data structure is retained in the WORM state until the retention end date calculated based upon the point in time as a starting date and the retention period, wherein the occurrence of the first event triggers an override of the data field to comprise the retention end date.
8. A computing device, comprising:

a memory containing machine readable medium comprising instructions for performing a method; and

a processor coupled to the memory, the processor configured to execute the instructions to cause the processor to:

evaluate a data structure to identify a first attribute indicative of a first event that will trigger a start of the data structure being retained in a write once read many (WORM) state for a retention period and a second attribute indicative of a second event that will trigger modification of the retention period before a retention end date, wherein a data source is monitored through an automated monitoring process to determine whether monitored data matches the first attribute indicating that the first event occurred;

transition the data structure to the WORM state to create an event-retained data structure comprising a data field within which the retention end date is to be subsequently stored upon the first event occurring, wherein no retention end date is stored within the data field until the first event occurs;



trigger the retention of the event-retained data structure for the retention period based upon the monitored data matching the first attribute at a point in time based upon the first event occurring, wherein the event-retained data structure is to be retained in the WORM state that cannot be deleted until the retention end date calculated based upon the point in time as the starting date and the retention period, wherein the occurrence of the first event triggers an override of the data field to comprise the retention end date; and

modify the retention period to extend the retention period to a later point in time for the event-retained data structure based upon the second event occurring before the retention end date, wherein data sources are monitored through the automated monitoring process to determine whether monitored data matches the second attribute indicating that the second event occurred.
9. The computing device of claim 8, wherein the instructions cause the processor to: restrict modification of the data field to the retention end date for a threshold time span after transitioning the data structure to the event-retained data structure.
9. The computing device of claim 8, wherein the instructions cause the processor to: restrict modification of the data field to the retention end date for a threshold time span after transitioning the data structure to the event-retained data structure.
10. The computing device of claim 8, wherein the instructions cause the processor to: define the retention end date as a default retention end date based upon the retention period being outside an acceptable time range.
10. The computing device of claim 8, wherein the instructions cause the processor to: define the retention end date as a default retention end date based upon the retention period not falling within an acceptable time range.
11. The computing device of claim 8, wherein the instructions cause the processor to: replace a value within the data field of the event-retained data structure with the retention end date based upon the event occurring.
11. The computing device of claim 8, wherein the instructions cause the processor to: replace a value within the data field of the event-retained data structure with the retention end date.
12. A non-transitory computer-readable storage medium having stored thereon instructions for performing a method, which when executed by a machine, causes the machine to:

monitor a data source to determine whether monitored data matches an attribute, identified from an evaluation of the data structure, indicative of the first event occurring; and









transition a data structure to a write once read many (WORM) state to create an event-retained data structure comprising a data field within which a retention end date of a retention period for which the data structure is to be retained in the WORM state is to be subsequently stored upon occurrence of a first event, wherein no retention end date is stored within the data field until the first event occurs; 

trigger the retention of the event-retained data structure for the retention period based upon the monitored data matching the attribute at a point in time based upon the event occurring, wherein the event-retained data structure is retained in the WORM state until the retention end date calculated based upon the point in time as a starting date and the retention period, wherein the occurrence of the first event triggers an override of the data field to comprise the retention end date.
12. A non-transitory computer-readable storage medium having stored thereon instructions for performing a method, which when executed by a machine, causes the machine to:

evaluate a data structure to identify a first attribute indicative of a first event that will trigger a start of the data structure being retained in a write once read many (WORM) state for a retention period and a second attribute indicative of a second event that will trigger modification of the retention period before a retention end date, wherein a data source is monitored through an automated monitoring process to determine whether monitored data matches the first attribute indicating that the first event occurred;

transition the data structure to the WORM state to create an event-retained data structure comprising a data field within which the retention end date is to be subsequently stored upon the first event occurring, wherein no retention end date is stored within the data field until the first event occurs;



trigger the retention of the event-retained data structure for the retention period based upon the monitored data matching the first attribute at a point in time based upon the first event occurring, wherein the event-retained data structure is to be retained in the WORM state that cannot be deleted until the retention end date calculated based upon the point in time as the starting date and the retention period, wherein the occurrence of the first event triggers an override of the data field to comprise the retention end date; and

modify the retention period to extend the retention period to a later point in time for the event-retained data structure based upon the second event occurring before the retention end date, wherein data sources are monitored through the automated monitoring process to determine whether monitored data matches the second attribute indicating that the second event occurred.
13. The non-transitory computer-readable storage medium of claim 12, wherein the instructions cause the machine to: restrict modification of the data field to the retention end date for a threshold time span.
13. The non-transitory computer-readable storage medium of claim 12, wherein the instructions cause the machine to: restrict modification of the data field to the retention end date for a threshold time span.
14. The non-transitory computer-readable storage medium of claim 12, wherein the instructions cause the machine to: define the retention end date as a default retention end date based upon the retention period being outside an acceptable time range.
14. The non-transitory computer-readable storage medium of claim 12, wherein the instructions cause the machine to: define the retention end date as a default retention end date based upon the retention period not falling within an acceptable time range.
15. The non-transitory computer-readable storage medium of claim 12, wherein the instructions cause the machine to: replace a value within the data field of the event-retained data structure with the retention end date.
15. The non-transitory computer-readable storage medium of claim 12, wherein the instructions cause the machine to: replace a value within the data field of the event-retained data structure with the retention end date.
16. The non-transitory computer-readable storage medium of claim 14, wherein the instructions cause the machine to: determine the default retention end date based upon whether the event-retained data structure is stored within a WORM volume managed by an administrator having a level of trust above a threshold.
16. The non-transitory computer-readable storage medium of claim 14, wherein the instructions cause the machine to: determine the default retention end date based upon whether the event-retained data structure is stored within a WORM volume managed by an administrator having a level of trust above a threshold.
17. The non-transitory computer-readable storage medium of claim 14, wherein the instructions cause the machine to: determine the default retention end date based upon a rule specified by a regulatory regime.
17. The non-transitory computer-readable storage medium of claim 14, wherein the instructions cause the machine to: determine the default retention end date based upon a rule specified by a regulatory regime.
18. The non-transitory computer-readable storage medium of claim 14, wherein the instructions cause the machine to: modify the data field with a zero value based upon the default retention end date being an infinite value.
18. The non-transitory computer-readable storage medium of claim 14, wherein the instructions cause the machine to: modify the data field with a zero value based upon the default retention end date being an infinite value.
19. The non-transitory computer-readable storage medium of claim 12, wherein the instructions cause the machine to: transition the data field from a modifiable state to an immutable state based upon the data field being populated with the retention end date.
19. The non-transitory computer-readable storage medium of claim 12, wherein the instructions cause the machine to: transition the data field from a modifiable state to an immutable state based upon the data field being populated with the retention end date.
20. The non-transitory computer-readable storage medium of claim 12, wherein the instructions cause the machine to: restrict access to modify the event retained data structure except to modify the data field upon occurrence of the event.
20. The non-transitory computer-readable storage medium of claim 12, wherein the instructions cause the machine to: restrict access to modify the event-retained data structure except to modify the data field upon occurrence of the event.


Claims 1-20 of instant application 16/944,336 are rejected on the ground of nonstatutory double patenting over claims 1-20 of US Pat. 10,762,041 because claims 1-20 of 10,762,041 teaches all the limitations of claims 1-20 of the instant application.

Since the limitations of claims 1-20 of the instant application are broader than and/or similar to the limitations in claims 1-20 of 10,762,041 (as shown in the table mapping above), the claims are not patentably distinct (see In re Goodman).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGovern (US Pub 2005/0097260) in view of Merrick (US Pub 2007/0174565).

With respect to claim 1, McGovern discloses a method comprising:
transitioning a data structure to a write once read many (WORM) state to create an event-retained data structure comprising a data field within which a retention end date of a retention period for which the data structure is to be retained in the WORM state is to be subsequently stored upon occurrence of a first event, wherein no retention end date is stored within the data field until the first event occurs (McGovern: Paragraphs 3 and 13 – file implemented as data structure, create WORM file, the file is written to the WORM volume and committed to WORM state by transitioning the file attributes from a not-read-only state to a read-only state; Paragraph 14 – committing created WORM file based on key event; Paragraphs 20 and 81 – prior to commit a retention date is stored in the file's last access time property/attribute field, updating the field based on a setting of or extension of retention period event; Paragraphs 21 and 120 – storing with a default retention period, administrator can permit flexible setting of retention dates and/or no date as default, default value retention period set to an arbitrarily default value, or an infinite value, or zero/no retention);
triggering the retention of the event-retained data structure for the retention period based upon the monitored data matching the attribute at a point in time based upon the event occurring, wherein the event-retained data structure is retained in the WORM state until the retention end date calculated based upon the point in time as a starting date and the retention period, wherein the occurrence of the first event triggers an override of the data field to comprise the retention end date (McGovern: Paragraph 14 – committing created WORM file based on key event; Paragraph 18 – support the ability to extend retention dates further into the future; Paragraph 20 – if extension of retention period is desired, the last access time field can be updated and a retention period extension can be added to the existing last access time field to be updated to derive a new later retention date for the file; Paragraph 127 – circumstances in which retention period must be extended after initially setting it, such as if a file destined for expiration becomes a subject for an investigation, initiate a request to extend retention period; here McGovern does not explicitly disclose monitoring to determine whether monitored data matches an attribute and triggering based upon the monitored data matching an attribute, but the Merrick reference discloses the features, as discussed below).
McGovern discloses scanning information to detect changes and data attribute fields in a data structure (McGovern: Paragraphs 20, 114, 138, and 141), however, does not explicitly disclose:
monitoring a data source to determine whether monitored data matches an attribute, identified from an evaluation of the data structure, indicative of the first event occurring; and
triggering based upon the monitored data matching the attribute at a point in time based upon an event occurring;
The Merrick reference discloses monitoring a data source to determine whether monitored data matches an attribute, identified from an evaluation of the data structure, indicative of the first event occurring (Merrick: Paragraph 5 – commit files to WORM status, configure and set an auto commit period, scan to detect that the auto commit period has expired for a file, commit the file to WORM status; Paragraphs 13 and 14 – automatically commit files to WORM status after the files have not been modified for a predetermined period of time or auto commit period, such as if a file has not been changed for at least two hours, after WORM status file cannot be deleted or modified until a predetermined end of retention period; Paragraphs 32 and 33 – compliance clock, specify auto commit period indicating when a file may be committed to WORM status after the file has been closed for writing, retention period, define what constitutes a modification operation performed on a file, every time a file is created or modified, a modification time stamp is updated; Paragraphs 34-36 – setting file’s attribute and associating an end of retention time for the file, scan files to identify those files that are closed and are ready to be committed to WORM status by comparing the modification time stamp with the current compliance clock value, modification time stamp stored in file’s inode, auto commit if time difference greater than or equal to auto commit period, if difference is less then keep scanning; Figure 5);
triggering based upon the monitored data matching the attribute at a point in time based upon an event occurring (Merrick: Paragraph 5 – commit files to WORM status, configure and set an auto commit period, scan to detect that the auto commit period has expired for a file, commit the file to WORM status; Paragraphs 13 and 14 – automatically commit files to WORM status after the files have not been modified for a predetermined period of time or auto commit period such as if a file has not been changed for at least two hours, after WORM status file cannot be deleted or modified until a predetermined end of retention period; Paragraphs 32 and 33 – compliance clock, specify auto commit period indicating when a file may be committed to WORM status after the file has been closed for writing, retention period, define what constitutes a modification operation performed on a file, every time a file is created or modified, a modification time stamp is updated; Paragraphs 34-36 – setting file’s attribute and associating an end of retention time for the file, scan files to identify those files that are closed and are ready to be committed to WORM status by comparing the modification time stamp with the current compliance clock value, modification time stamp stored in file’s inode, auto commit if time difference greater than or equal to auto commit period, if difference is less then keep scanning; Figure 5).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of McGovern and Merrick, to have combined McGovern and Merrick. The motivation to combine McGovern and Merrick would be to automatically committing files to WORM status by setting an auto commit period (Merrick: Paragraphs 1 and 5).

With respect to claim 2, McGovern in view of Merrick discloses the method of claim 1, comprising:
restricting modification of the data field to the retention end date for a threshold time span after transitioning the data structure to the event-retained data structure (McGovern: Paragraph 20 – providing a specified retention date that is locked against deletion or modification, after the retention period the file can be released from WORM).

With respect to claim 3, McGovern in view of Merrick discloses the method of claim 1, comprising:
defining the retention end date as a default retention end date based upon the retention period being outside an acceptable time range (McGovern: Paragraph 120 – determine whether the retention period falls within an acceptable range, if so then the period is accepted, otherwise the period may be rejected, the user or administrator can opt for no period or if the period is not valid, then it can be interpreted as a default value retention period, the default may be set as an arbitrarily defined value, or an infinite value, or zero/no retention).

With respect to claim 4, McGovern in view of Merrick discloses the method of claim 1, comprising:
replacing a value within the data field of the event-retained data structure with the retention end date based upon the event occurring (McGovern: Paragraph 20 – providing a specified retention date that is locked against deletion or modification, after the retention period the file can be released from WORM, if extension of retention period is desired, the last access time field can be updated and a retention period extension can be added to the existing last access time field to be updated to derive a new later retention date for the file, retention date is stored in last access time property/attribute or another metadata field; Merrick: Paragraphs 29 and 35 - file attributes such as creation time, associate an end of retention time to file’s attribute).

With respect to claim 5, McGovern in view of Merrick discloses the method of claim 1, wherein the event-retained data structure is protected from being deleted while no retention end date is stored within the data field (McGovern: Paragraph 18 – prevent deletion prior to expiration of retention period; Paragraph 20 – providing a specified retention date that is locked against deletion or modification within a WORM storage, upon expiry of the retention date, allow deletion of the expired WORM file/data set; Paragraphs 21 and 120 – storing with a default retention period, administrator can permit flexible setting of retention dates and/or no date as default, default value retention period set to an arbitrarily default value, or an infinite value, or zero/no retention; Paragraph 140 – deletion action automatically taken).

With respect to claim 6, McGovern in view of Merrick discloses the method of claim 1, comprising:
extending the retention end date to a future date based upon a determination that the retention end date is earlier than a trusted clock date (McGovern: Paragraph 18 – support the ability to extend retention dates further into the future; Paragraph 20 – if extension of retention period is desired, the last access time field can be updated and a retention period extension can be added to the existing last access time field to be updated to derive a new later retention date for the file; Paragraph 128 – verify the requested date is further in the future, override prohibition against modification and allow limited overwrite of the time property to contain new extended retention date value).

With respect to claim 7, McGovern in view of Merrick discloses the method of claim 3, comprising:
determining the acceptable time range for the retention end date based upon a number of bits of the data field (McGovern: Paragraph 120 – determined whether the retention period falls within the acceptable range, retention period based upon the number of bits available in a given attribute).

With respect to claim 8, McGovern discloses a computing device (McGovern: Paragraphs 41-43 - computer), comprising:
a memory comprising instructions for performing a method (McGovern: Paragraphs 42 and 44 – memory comprising program code); and
a processor coupled to the memory, the processor configured to execute the instructions to cause the processor (McGovern: Paragraphs 42 and 44 – processor and memory, memory comprising program code executable by processor) to:
transition a data structure to a write once read many (WORM) state to create an event-retained data structure comprising a data field within which a retention end date of a retention period for which the data structure is to be retained in the WORM state is to be subsequently stored upon occurrence of a first event, wherein no retention end date is stored within the data field until the first event occurs (McGovern: Paragraphs 3 and 13 – file implemented as data structure, create WORM file, the file is written to the WORM volume and committed to WORM state by transitioning the file attributes from a not-read-only state to a read-only state; Paragraph 14 – committing created WORM file based on key event; Paragraphs 20 and 81 – prior to commit a retention date is stored in the file's last access time property/attribute field, updating the field based on a setting of or extension of retention period event; Paragraphs 21 and 120 – storing with a default retention period, administrator can permit flexible setting of retention dates and/or no date as default, default value retention period set to an arbitrarily default value, or an infinite value, or zero/no retention);
trigger the retention of the event-retained data structure for the retention period based upon the monitored data matching the attribute at a point in time based upon the event occurring, wherein the event-retained data structure is retained in the WORM state until the retention end date calculated based upon the point in time as a starting date and the retention period, wherein the occurrence of the first event triggers an override of the data field to comprise the retention end date (McGovern: Paragraph 14 – committing created WORM file based on key event; Paragraph 18 – support the ability to extend retention dates further into the future; Paragraph 20 – if extension of retention period is desired, the last access time field can be updated and a retention period extension can be added to the existing last access time field to be updated to derive a new later retention date for the file; Paragraph 127 – circumstances in which retention period must be extended after initially setting it, such as if a file destined for expiration becomes a subject for an investigation, initiate a request to extend retention period; here McGovern does not explicitly disclose monitoring to determine whether monitored data matches an attribute and triggering based upon the monitored data matching an attribute, but the Merrick reference discloses the features, as discussed below).
McGovern discloses scanning information to detect changes and data attribute fields in a data structure (McGovern: Paragraphs 20, 114, 138, and 141), however, does not explicitly disclose:
monitor a data source to determine whether monitored data matches an attribute, identified from an evaluation of the data structure, indicative of the first event occurring; and
trigger based upon the monitored data matching the attribute at a point in time based upon an event occurring;
The Merrick reference discloses monitoring a data source to determine whether monitored data matches an attribute, identified from an evaluation of the data structure, indicative of the first event occurring (Merrick: Paragraph 5 – commit files to WORM status, configure and set an auto commit period, scan to detect that the auto commit period has expired for a file, commit the file to WORM status; Paragraphs 13 and 14 – automatically commit files to WORM status after the files have not been modified for a predetermined period of time or auto commit period, such as if a file has not been changed for at least two hours, after WORM status file cannot be deleted or modified until a predetermined end of retention period; Paragraphs 32 and 33 – compliance clock, specify auto commit period indicating when a file may be committed to WORM status after the file has been closed for writing, retention period, define what constitutes a modification operation performed on a file, every time a file is created or modified, a modification time stamp is updated; Paragraphs 34-36 – setting file’s attribute and associating an end of retention time for the file, scan files to identify those files that are closed and are ready to be committed to WORM status by comparing the modification time stamp with the current compliance clock value, modification time stamp stored in file’s inode, auto commit if time difference greater than or equal to auto commit period, if difference is less then keep scanning; Figure 5);
triggering based upon the monitored data matching the attribute at a point in time based upon an event occurring (Merrick: Paragraph 5 – commit files to WORM status, configure and set an auto commit period, scan to detect that the auto commit period has expired for a file, commit the file to WORM status; Paragraphs 13 and 14 – automatically commit files to WORM status after the files have not been modified for a predetermined period of time or auto commit period such as if a file has not been changed for at least two hours, after WORM status file cannot be deleted or modified until a predetermined end of retention period; Paragraphs 32 and 33 – compliance clock, specify auto commit period indicating when a file may be committed to WORM status after the file has been closed for writing, retention period, define what constitutes a modification operation performed on a file, every time a file is created or modified, a modification time stamp is updated; Paragraphs 34-36 – setting file’s attribute and associating an end of retention time for the file, scan files to identify those files that are closed and are ready to be committed to WORM status by comparing the modification time stamp with the current compliance clock value, modification time stamp stored in file’s inode, auto commit if time difference greater than or equal to auto commit period, if difference is less then keep scanning; Figure 5).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of McGovern and Merrick, to have combined McGovern and Merrick. The motivation to combine McGovern and Merrick would be to automatically committing files to WORM status by setting an auto commit period (Merrick: Paragraphs 1 and 5).

With respect to claim 9, McGovern in view of Merrick discloses the computing device of claim 8, wherein the instructions cause the processor to:
restrict modification of the data field to the retention end date for a threshold time span after transitioning the data structure to the event-retained data structure (McGovern: Paragraph 20 – providing a specified retention date that is locked against deletion or modification, after the retention period the file can be released from WORM).

With respect to claim 10, McGovern in view of Merrick discloses the computing device of claim 8, wherein the instructions cause the processor to:
define the retention end date as a default retention end date based upon the retention period being outside an acceptable time range (McGovern: Paragraph 120 – determine whether the retention period falls within an acceptable range, if so then the period is accepted, otherwise the period may be rejected, the user or administrator can opt for no period or if the period is not valid, then it can be interpreted as a default value retention period, the default may be set as an arbitrarily defined value, or an infinite value, or zero/no retention).

With respect to claim 11, McGovern in view of Merrick discloses the computing device of claim 8, wherein the instructions cause the processor to:
replace a value within the data field of the event-retained data structure with the retention end date based upon the event occurring (McGovern: Paragraph 20 – providing a specified retention date that is locked against deletion or modification, after the retention period the file can be released from WORM, if extension of retention period is desired, the last access time field can be updated and a retention period extension can be added to the existing last access time field to be updated to derive a new later retention date for the file, retention date is stored in last access time property/attribute or another metadata field; Merrick: Paragraphs 29 and 35 - file attributes such as creation time, associate an end of retention time to file’s attribute).

With respect to claim 12, McGovern discloses a non-transitory computer-readable storage medium having stored thereon instructions for performing a method, which when executed by a machine, causes the machine to:
transition a data structure to a write once read many (WORM) state to create an event-retained data structure comprising a data field within which a retention end date of a retention period for which the data structure is to be retained in the WORM state is to be subsequently stored upon occurrence of a first event, wherein no retention end date is stored within the data field until the first event occurs (McGovern: Paragraphs 3 and 13 – file implemented as data structure, create WORM file, the file is written to the WORM volume and committed to WORM state by transitioning the file attributes from a not-read-only state to a read-only state; Paragraph 14 – committing created WORM file based on key event; Paragraphs 20 and 81 – prior to commit a retention date is stored in the file's last access time property/attribute field, updating the field based on a setting of or extension of retention period event; Paragraphs 21 and 120 – storing with a default retention period, administrator can permit flexible setting of retention dates and/or no date as default, default value retention period set to an arbitrarily default value, or an infinite value, or zero/no retention);
trigger the retention of the event-retained data structure for the retention period based upon the monitored data matching the attribute at a point in time based upon the event occurring, wherein the event-retained data structure is retained in the WORM state until the retention end date calculated based upon the point in time as a starting date and the retention period, wherein the occurrence of the first event triggers an override of the data field to comprise the retention end date (McGovern: Paragraph 14 – committing created WORM file based on key event; Paragraph 18 – support the ability to extend retention dates further into the future; Paragraph 20 – if extension of retention period is desired, the last access time field can be updated and a retention period extension can be added to the existing last access time field to be updated to derive a new later retention date for the file; Paragraph 127 – circumstances in which retention period must be extended after initially setting it, such as if a file destined for expiration becomes a subject for an investigation, initiate a request to extend retention period; here McGovern does not explicitly disclose monitoring to determine whether monitored data matches an attribute and triggering based upon the monitored data matching an attribute, but the Merrick reference discloses the features, as discussed below).
McGovern discloses scanning information to detect changes and data attribute fields in a data structure (McGovern: Paragraphs 20, 114, 138, and 141), however, does not explicitly disclose:
monitor a data source to determine whether monitored data matches an attribute, identified from an evaluation of the data structure, indicative of the first event occurring; and
trigger based upon the monitored data matching the attribute at a point in time based upon an event occurring;
The Merrick reference discloses monitoring a data source to determine whether monitored data matches an attribute, identified from an evaluation of the data structure, indicative of the first event occurring (Merrick: Paragraph 5 – commit files to WORM status, configure and set an auto commit period, scan to detect that the auto commit period has expired for a file, commit the file to WORM status; Paragraphs 13 and 14 – automatically commit files to WORM status after the files have not been modified for a predetermined period of time or auto commit period, such as if a file has not been changed for at least two hours, after WORM status file cannot be deleted or modified until a predetermined end of retention period; Paragraphs 32 and 33 – compliance clock, specify auto commit period indicating when a file may be committed to WORM status after the file has been closed for writing, retention period, define what constitutes a modification operation performed on a file, every time a file is created or modified, a modification time stamp is updated; Paragraphs 34-36 – setting file’s attribute and associating an end of retention time for the file, scan files to identify those files that are closed and are ready to be committed to WORM status by comparing the modification time stamp with the current compliance clock value, modification time stamp stored in file’s inode, auto commit if time difference greater than or equal to auto commit period, if difference is less then keep scanning; Figure 5);
triggering based upon the monitored data matching the attribute at a point in time based upon an event occurring (Merrick: Paragraph 5 – commit files to WORM status, configure and set an auto commit period, scan to detect that the auto commit period has expired for a file, commit the file to WORM status; Paragraphs 13 and 14 – automatically commit files to WORM status after the files have not been modified for a predetermined period of time or auto commit period such as if a file has not been changed for at least two hours, after WORM status file cannot be deleted or modified until a predetermined end of retention period; Paragraphs 32 and 33 – compliance clock, specify auto commit period indicating when a file may be committed to WORM status after the file has been closed for writing, retention period, define what constitutes a modification operation performed on a file, every time a file is created or modified, a modification time stamp is updated; Paragraphs 34-36 – setting file’s attribute and associating an end of retention time for the file, scan files to identify those files that are closed and are ready to be committed to WORM status by comparing the modification time stamp with the current compliance clock value, modification time stamp stored in file’s inode, auto commit if time difference greater than or equal to auto commit period, if difference is less then keep scanning; Figure 5).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of McGovern and Merrick, to have combined McGovern and Merrick. The motivation to combine McGovern and Merrick would be to automatically committing files to WORM status by setting an auto commit period (Merrick: Paragraphs 1 and 5).

With respect to claim 13, McGovern in view of Merrick discloses the non-transitory computer-readable storage medium of claim 12, wherein the instructions cause the machine to:
restrict modification of the data field to the retention end date for a threshold time span (McGovern: Paragraph 20 – providing a specified retention date that is locked against deletion or modification, after the retention period the file can be released from WORM).

With respect to claim 14, McGovern in view of Merrick discloses the non-transitory computer-readable storage medium of claim 12, wherein the instructions cause the machine to:
define the retention end date as a default retention end date based upon the retention period being outside an acceptable time range (McGovern: Paragraph 120 – determine whether the retention period falls within an acceptable range, if so then the period is accepted, otherwise the period may be rejected, the user or administrator can opt for no period or if the period is not valid, then it can be interpreted as a default value retention period, the default may be set as an arbitrarily defined value, or an infinite value, or zero/no retention).

With respect to claim 15, McGovern in view of Merrick discloses the non-transitory computer-readable storage medium of claim 12, wherein the instructions cause the machine to:
replace a value within the data field of the event-retained data structure with the retention end date (McGovern: Paragraph 20 – providing a specified retention date that is locked against deletion or modification, after the retention period the file can be released from WORM, if extension of retention period is desired, the last access time field can be updated and a retention period extension can be added to the existing last access time field to be updated to derive a new later retention date for the file, retention date is stored in last access time property/attribute or another metadata field; Merrick: Paragraphs 29 and 35 - file attributes such as creation time, associate an end of retention time to file’s attribute).

With respect to claim 16, McGovern in view of Merrick discloses the non-transitory computer-readable storage medium of claim 14, wherein the instructions cause the machine to:
determine the default retention end date based upon whether the event-retained data structure is stored within a WORM volume managed by an administrator having a level of trust above a threshold (McGovern: Paragraph 21 – permit flexible setting of retention dates and/or no date as a default under a trusted administrator model; Paragraphs 79 and 120 – apply WORM principles applicable in two different scenarios, a more strict scenario in which the administrator is untrusted and one established upon a trusted administrator, flexibility exists to perform certain actions under trusted which are prohibited under the untrusted).

With respect to claim 17, McGovern in view of Merrick discloses the non-transitory computer-readable storage medium of claim 14, wherein the instructions cause the machine to:
determine the default retention end date based upon a rule specified by a regulatory regime (McGovern: Paragraph 120 – default value retention period set to an arbitrarily default value, or an infinite value, or zero/no retention period based upon a strict regulatory regime, there may be minimum or infinite retention period defined by applicable rules and practice assigned to a file by default, the infinite value is defined by writing a particular bitcode such as zero in the property attribute to signify an indefinite retention period).

With respect to claim 18, McGovern in view of Merrick discloses the non-transitory computer-readable storage medium of claim 14, wherein the instructions cause the machine to:
modify the data field with a zero value based upon the default retention end date being an infinite value (McGovern: Paragraph 18 – assign infinite retention date to records submitted without retention information; Paragraph 120 – default value retention period set to an arbitrarily default value, or an infinite value, or zero/no retention period, there may be minimum or infinite retention period assigned to a file by default, the infinite value is defined by writing a particular bitcode such as zero in the property attribute to signify an indefinite retention period).

With respect to claim 19, McGovern in view of Merrick discloses the non-transitory computer-readable storage medium of claim 12, wherein the instructions cause the machine to:
transition the data field from a modifiable state to an immutable state based upon the data field being populated with the retention end date (McGovern: Paragraph 86 – committing a WORM file makes it immutable and not subject to deletion or modification; Paragraph 122 - the last modified date is fixed once the file is committed to WORM, the file cannot be modified after commit; Paragraph 126 – after applying a retention date into the last access time field, the file can now be made immutable).

With respect to claim 20, McGovern in view of Merrick discloses the non-transitory computer-readable storage medium of claim 12, wherein the instructions cause the machine to:
restrict access to modify the event retained data structure except to modify the data field upon occurrence of the event (McGovern: Paragraph 20 – if extension of a retention period is desired, the last access time field is updated  and the retention period extension is added to the existing last access time value to derive a new, later retention date for the file, providing a specified retention date which is locked against deletion or modification, upon expiry of the retention date, deletion of the expired WORM file/date set is allowed).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZWANUL MAHMOOD whose telephone number is (571)272-5625. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M/Examiner, Art Unit 2164                                                                                                                                                                                                        
December 4, 2022

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164